SPAETH, Judge,
concurring and dissenting:
I agree that appellant Blewitt is entitled to a new trial, but I should discharge appellant Dolfi. The evidence against Dolfi was insufficient in that the Commonwealth failed to show that when he handed the baby to Mrs. Blewitt, the numbers slips were in the baby's overalls. It is entirely possible that they were not, and that Mrs. Blewitt hid them there. Therefore the convictions* are "based wholly on inferences, suspicion and conjecture," Common*257wealth v. Simpson, 436 Pa. 459, 464, 260 A.2d 751, 754 (1971), and should not stand.
HOFFMAN, J., joins in this opinion.

 I grant that the conspiracy conviction presents a closer question than does the lottery-operating conviction. Dolfi’s behavior on the second, third, and fourth days were somewhat “fishy” and indicates that he was involved in some way with Blewitt and Rumble, who turned out to be allied in a criminal conspiracy. I still find, however, that this evidence rises no higher than suspicion or conjecture, and certainly not so high as to prove guilt beyond a reasonable doubt.